ORDER

PER CURIAM.
Defendant1 appeals from the judgment entered on a jury verdict finding him guilty of driving while intoxicated in violation of section 577.010 RSMo 1994; operating a motor vehicle without a valid license in violation of section 302.020 RSMo (Supp.1995); improper passing on the right in violation of section 304.016 RSMo 1994; and failure to yield to *796an emergency vehicle in violation of section 304.022 RSMo (Supp.1995).
Defendant was sentenced, respectively, to five years imprisonment, fifteen days in jail and a $50 fine, fifteen days in jail, and a $100 fine. The trial court ordered the terms of confinement to run concurrently with each other and consecutively to a previously imposed prison term.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. Defendant’s name is spelled several different ways throughout the proceedings. We refer to defendant by the name on his Notice of Appeal.